Exhibit 8.1 SIDLEY AUSTIN LLP 555 CALIFORNIA STREET SAN FRANCISCO, CA94104 (415) 772 1200 (415) BEIJING BRUSSELS CHICAGO DALLAS FRANKFURT GENEVA HONG KONG LONDON LOS ANGELES NEW YORK SAN FRANCISCO SHANGHAI SINGAPORE SYDNEY TOKYO WASHINGTON, D.C. FOUNDED 1866 June 19, WDS Receivables LLC 444 East Warm Springs Road Suite Las Vegas, Nevada 89119 Re:Wachovia Auto Owner Trust 2008-A Ladies and Gentlemen: We have acted as special tax counsel to WDS Receivables LLC, a Nevada limited liability company (the “Depositor”), in connection with the transactions set forth in the (i)receivables purchase agreement, dated as of June 1, 2008 (the “Receivables Purchase Agreement”), between Wachovia Dealer Services, Inc. (“Wachovia Dealer Services”) and the Depositor, (ii)sale and servicing agreement, dated as of June 1, 2008 (the “Sale and Servicing Agreement”), among Wachovia Auto Owner Trust 2008-A (the “Issuer”), the Depositor, Wachovia Dealer Services, as seller (in such capacity, the “Seller”), and Wachovia Bank, National Association (“Wachovia Bank”), as master servicer (in such capacity, the “Master Servicer”), (iii)indenture, dated as of June 1, 2008 (the “Indenture”), between the Issuer and U.S. Bank National Association, as trustee (the “Indenture Trustee”), (iv)underwriting agreement, dated June 12, 2008 (the “Underwriting Agreement”), among the Depositor, Wachovia Dealer Services and Wachovia Capital Markets, LLC, as representative (the “Representative”) of the underwriters named therein (the “Underwriters”), (v) the ISDA master agreement, dated June 19, 2008, between the Issuer and Wachovia Bank, as swap counterparty, including the schedule thereto, the credit support annex thereto and three confirmations relating to each of the Issuer’s Class A-2b Asset Backed Notes, Class A-3b Asset Backed Notes and Class A-4b Asset Backed Notes, respectively (the “Swap Agreement”) and (vi) amended and restated trust agreement, dated as of June 1, 2008 (the “Trust Agreement” and, together with the Receivables Purchase Agreement, the Sale and Servicing Agreement, the Swap Agreement, the Underwriting Agreement and the Indenture, the “Transaction Documents”), between the Depositor and Wilmington Trust Company, as trustee (the “Owner Trustee”).The Issuer is governed by the Trust Agreement.The assets of the Issuer will consist primarily of a pool of motor vehicle retail installment sale contracts and installment loans (the “Receivables”).Capitalized terms used herein that are not otherwise defined shall have the meanings ascribed thereto in the Sale and Servicing Agreement or the Indenture, as the case may be. **** To ensure our compliance with certain IRS Treasury regulations, we hereby inform you that (i) this opinion was written to support the promotion and marketing by others of the Sidley Austin LLP is a limited liability partnership practicing in affiliation with other Sidley Austin partnerships WDS Receivables LLC June 19, Page 2 transactions addressed herein, (ii) this opinion was not intended or written to be used, and cannot be used, by any person for the purpose of avoiding U.S. federal tax penalties that may be imposed on such person and (iii) each taxpayer should seek advice based on the taxpayer’s particular circumstances from an independent tax advisor. **** Pursuant to the Indenture, the Issuer will (i) issue $232,000,000 aggregate principal amount of 2.93084% Wachovia Auto Owner Trust 2008-A ClassA-1 Asset Backed Notes (the “ClassA-1 Notes”), $175,000,000 aggregate principal amount of 4.09% Wachovia Auto Owner Trust 2008-A ClassA-2a Asset Backed Notes (the “ClassA-2a Notes”), $139,000,000 aggregate principal amount of LIBOR plus 0.67% Wachovia Auto Owner Trust 2008-A Class A-2b Asset Backed Notes (the “Class A-2b Notes”), $183,000,000 aggregate principal amount of 4.81% Wachovia Auto Owner Trust 2008-A ClassA-3a Asset Backed Notes (the “ClassA-3a Notes”), $100,000,000 aggregate principal amount of LIBOR plus 0.95% Wachovia
